 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 LEAH PAISNER (NJBN 175362015)
   Special Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          Leah.Paisner@usdoj.gov
 8
   Attorneys for United States of America
 9

10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                           OAKLAND DIVISION

13
     UNITED STATES OF AMERICA,                       ) NO. CR 14-00225 JSW
14                                                   )
             Plaintiff,                              ) [PROPOSED] ORDER OF DETENTION
15                                                   )
        v.                                           )
16                                                   )
     JIMMIE EARL JONES,                              )
17                                                   )
             Defendant.                              )
18                                                   )
                                                     )
19

20           The parties appeared before the Honorable Kandis A. Westmore on September 17, 2019, for a
21 detention hearing on a supervised release violation petition, filed September 6, 2019. ECF 59.

22           At the hearing, the government moved to detain Jones, arguing that defendant could not meet his
23 burden under 18 U.S.C. § 3143 of demonstrating by clear and convincing evidence that he is not a

24 danger to another person or a flight risk. Both parties proffered information for the Court to consider in

25 reaching a decision on the detention motion. The United States Probation Officer also recommended

26 that Jones be detained, due to the danger he poses to the community and his risk of nonappearance.
27           Jones opposed the detention motion and asked to be released from custody. He argued that there
28
     [PROPOSED] DETENTION ORDER                      2
     CR 14-00225 JSW

30
 1 could be a package of conditions that would mitigate his danger and flight risk.

 2          In the supervised release revocation context, the burden is on the defendant seeking release to

 3 “establish[] by clear and convincing evidence that the [defendant] will not flee or pose a danger to any

 4 other person or to the community. Federal Rule of Criminal Procedure 32.1(a)(6). See also 18 U.S.C.

 5 § 3143(a); Federal Rule of Criminal Procedure 46(c) and (d); United States v. Loya, 23 F.3d 1529 (9th

 6 Cir. 1994).

 7          Upon consideration of the parties’ proffers and information provided by the United States

 8 Probation Officer, as well as Court records in the case against Jones, the Court finds that Jones has not

 9 met his burden to provide clear and convincing evidence that he does not pose a danger to the

10 community and is not a flight risk. The Court therefore orders Jones detained pending the resolution of

11 the supervised release violation petition.

12          At the hearing, Defendant accepted the order of detention and waived findings. As such, the

13 court has not set forth its findings in this order.

14          The defendant is hereby committed to the custody of the Attorney General for confinement in a

15 corrections facility. The defendant must be afforded reasonable opportunity for private consultation

16 with his counsel. On order of a court of the United States or on request of any attorney for the

17 government, the person in charge of the corrections facility in which the defendant is confined shall

18 deliver the defendant to an authorized Deputy United States Marshal for the purpose of any appearance

19 in connection with a court proceeding.

20

21          IT IS SO ORDERED.

22

23    DATED: 9/18/19                                HONORABLE KANDIS A. WESTMORE
24                                                  United States Magistrate Judge

25

26
27

28
     [PROPOSED] DETENTION ORDER                          3
     CR 14-00225 JSW

30
